Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 12/23/2020, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered and new claims 44-45 added; the pending claims are 21-24, 26-27, 30-36, 38-39, and 41-45.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/28/2020 and 1/20/2021 have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicant Argument # 1: Regulator 20 is not meant to be a lens, but rather a resin containing fluorescent material; thus part 20 in Kim is not analogous to a lens and would neither focus nor disperse EM radiation.



Applicant Argument # 2: Part 20 of Kim has “plain” and “spherical” lateral faces; thus, Kim does not disclose separate lateral faces having spherical shapes.

Examiner Response # 2: First, to be precise, the applicant did not claim “separate lateral faces having spherical shapes” but rather recited “wherein the partial pyramidal shape of the lens comprises lateral faces… wherein the lateral faces are curved faces at least in a subsection of one direction.”
Second, Kim teaches various shapes, including a curved face (Drawing 5) and multi-faceted design (Drawing 6). Imagining the embodiments of Drawings 5 and 6 of Kim from a top-down perspective, a cross-section could be imagined wherein the regulator 20 is divided into symmetrical quadrants. While neither drawing definitely shows a lateral face with curvature, persons involved in the semiconductor arts possess a high level of ordinary skill to make “a wanted shape” (see [0036] of Kim). The concept of combining of large curved face (Fig. 5) and multi-faceted (Fig. 6) in each quadrant would be obvious for certain optical-designs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to multiple curved faces on each facet since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The results of such basic lens shaping variation would be predictable to a person KSR Int'l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).

Applicant Argument # 3: Abu-Ageel does not provide a motivation to modify Kim to teach the curved faces because Abu-Ageel teaches various extraction optical elements (not lenses).

Examiner Response # 3: Abu-Ageel has not been relied upon in this rejection.

Applicant Argument # 4: Nishiuchi does not teach an S-shaped defined in claim 30.

Examiner Response # 4: Nishiuchi has not been relied upon in this rejection.

Applicant Argument # 5: Kim in view of Abu-Ageel and further in view of Butterworth does not teach claim 35.

Examiner Response # 5: The examiner is not relying on Kim and Abu-Ageel to reject claim 35 anymore. Insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection below, Butterworth teaches the component as claimed in claim 21, wherein the frame (22) is formed from four frame sections (four sides of the square shape could corresponding to four frame sections; see Fig. 1), wherein in each case two frame sections meet one another in a corner region (each corner of the square of part 22), wherein the first side face comprises at least the partial pyramidal shape (explained in the rejection of claim 21) with lateral faces and with edges between the lateral faces (explained in the rejection of claim 21), wherein as many edges and lateral faces are provided as the frame comprises corner regions (both are four), and wherein in each case an edge is oriented in a direction of a corner region of the frame (see Fig. 1).

Argument about claim 33 is not sufficient. The examiner not clear on how the rejection of claim 33 is addressed by “similar arguments” pertaining to Nishiuchi. See the rejection of claim 33 below for more information about the current grounds of rejection.

Arguments regarding Claims 42 and 45 are assumed to be referring to new claims 44 and 45. The new claims have new rejections explained below.


All other arguments are based on the arguments which have been addressed above.

Specification
The disclosure is objected to because of the following informalities: the specification does not define “curved face” which is not a standard geometrical term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-27, 30-36, 38-39, and 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “curved faces” in claim 21 is used by the claim to mean “curved surfaces,” while the accepted meaning is “curved faces” is undefined. This terminology is undefined because, “faces” are defined in geometry as flat (planar) surfaces that form part of the boundary of a solid object. The term “curved faces” is indefinite because the specification does not clearly redefine the term “faces” to include curved surfaces.
The purposes of compact prosecution, the examiner interprets recitations of curved “faces” as a “surfaces.”
Other claims containing limitations that recite “faces” and further limit such surfaces as having curvature are similarly indefinite. Accordingly, in claim 27, the “inner frame face” is interpreted as the “inner frame surface.”

Furthermore, Claim 21 recites the limitation "the partial pyramidal shape" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that this claim language corresponds to the earlier recitation of “at least a partial pyramidal shape.” The examiner suggests removing the many adjectives from the initial recitation of the shape and putting those adjectives in a “wherein” clause. 
For example, “wherein the lens comprises a shape, wherein the shape comprises at least a partial pyramidal shape on a first side face facing toward the optoelectronic part, wherein the 
Other claims that recite “the partial pyramidal shape” should be amended to resolve this issue as well.

All claims that are dependent upon claim 21 are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27, 31, 35, 38-39, and 45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Butterworth (US # 20190250486).

Regarding Claim 21, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches a component (Fig. 8 and corresponding text) comprising: 
a carrier (12); 
at least one optoelectronic part (16) arranged on the carrier, the optoelectronic part configured to emit electromagnetic radiation ([0065]); 

a lens (56) arranged on the frame and at least partially covering an opening of the part space (shown), 
wherein the lens is configured to direct focus or disperse the electromagnetic radiation of the optoelectronic part (the curvature of 56 would have lensing effects), 
wherein the lens comprises at least a partial pyramidal shape (square base with rounded corners is described in [0054]) on a first side face (bottom of 56) facing toward the optoelectronic part, 
wherein the partial pyramidal shape of the lens comprises lateral surfaces (the rounded rectangle surface can be imagined from a top-down view divided in multiple sections, e.g. quadrants), 
wherein the lateral surfaces meet one another via edges (the imagined sections meet at edges), 
wherein at least one of the lateral surfaces are curved surfaces at least in a subsection of one direction (the rectangle has four curved quadrant surfaces), and 
wherein the reflector is configured to direct the electromagnetic radiation of the optoelectronic part onto the lens (that is the purpose of 22, as disclosed in Fig. 3).

Regarding Claim 27, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches the component as claimed in claim 21, wherein the reflector is an inner frame surface of the frame (shown), wherein the inner frame surface laterally peripherally bounds the part space (shown), and wherein at least the inner frame surface is a reflection surface for the electromagnetic radiation of the optoelectronic part (shown in Fig. 3).

Regarding Claim 31, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches the component as claimed in claim 27, wherein the inner frame surface comprises, in cross section perpendicular to a surface of the carrier, a concave shape at least in one section (concavity is shown in Figs. 3 and 8).

Regarding Claim 35, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches the component as claimed in claim 21, wherein the frame (22) is formed from four frame sections (four sides of the square shape could corresponding to four frame sections; see Fig. 1), wherein in each case two frame sections meet one another in a corner region (each corner of the square of part 22), wherein the first side face comprises at least the partial pyramidal shape (explained in the rejection of claim 21) with lateral faces and with edges between the lateral faces (explained in the rejection of claim 21), wherein as many edges and lateral faces are provided as the frame comprises corner regions (both are four), and wherein in each case an edge is oriented in a direction of a corner region of the frame (see Fig. 1).

Regarding Claim 38, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches the component as claimed in claim 21, 

Regarding Claim 39, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Butterworth teaches the component as claimed in claim 21, wherein the lens further comprises a second side face (top surface of part 56) opposite to the first side face (shown), and wherein the second side face comprises optical guiding structures for guiding the radiation (this surface guides light out according to its geometry).

Regarding Claim 45, Butterworth teaches the component as claimed in claim 21, wherein the part space is free of material so that the optoelectronic part is arranged with a distance to the lens (see the distance between the LED 16 and lens 56, and there is no excess material in the part space).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 21, 27, 31, 33, 36, 38-39, 41, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20090119248, as cited by the applicant in the IDS dated 5/10/2019). An EPO machine translation was provided previously, and it is cited for the written description of Kim.

Regarding Claim 21, insofar as the claim can be understood in view of the 35 USC 112 rejections or claim objections above, Kim teaches a component (Figs. 5 and 6 and corresponding text in the machine translation) comprising:
a carrier (portion of 11 below the lead frame 14);
at least one optoelectronic part (LED chip 12) arranged on the carrier, the optoelectronic part configured to emit electromagnetic radiation ([0031] teaches LED chip);
a frame (portion of 11 above lead frame 14) arranged on the carrier and enclosing a part space (chamber 13), wherein the optoelectronic part is arranged in the part space (shown), and wherein the frame comprises a reflector ([0034] teaches that chamber 13 is defined by a reflecting surface); and
a lens (regulator 20) arranged on the frame (shown) and at least partially covering an opening (top portion of chamber 13) of the part space (shown), 
wherein the lens is configured to focus or disperse the electromagnetic radiation of the optoelectronic part (light is focused or dispersed, especially according to the curvature of surface 22, shown in Fig. 5),

wherein the shape of the lens comprises lateral surfaces (the top-down view of regulator 20 can be imagined and the large hemi-spherical surface could be sub-divided into multiple sections that would be “lateral surfaces”), 
wherein the lateral surfaces meet one another via edges (the sub-sections would meet at edges), 
wherein the lateral surfaces are curved surfaces at least in a subsection of one direction (also true of the sub-sections), and
wherein the reflector is configured to direct the electromagnetic radiation of the optoelectronic part onto the lens (some of the light would be directed that direction).

Although Kim discloses much of the claimed invention, it does not explicitly teach the component wherein the lens comprises at least a partial pyramidal shape.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, the embodiment of Drawing 6 of Kim teaches a very similar embodiment but instead with a lens comprising a partial pyramidal shape ([0046] describes it as “inclined” and having “square shape”).

St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the hemispherical portion would be repeated on several sub-sections. The results of such basic lens shaping variation would be predictable to a person having ordinary skill in the art because there is routine experimentation for optics: certain optical surface shapes are easily modeled on a computer to assist in anticipating success (or in the alternative a person could test out different shapes with actual materials). At the time of the claimed invention a person having ordinary skill in the art, looking to optimize optical performance would have a limited numbers of lens-surface design options: flat surfaces, faceted surfaces, or curved surfaces. The teachings of Kim would have made it obvious to a person having ordinary skill to consider many of these shapes in seeking to optimize optical performance, such as increasing optical efficiency, which is a stated goal in many LED specifications. Thus the claim limitation would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is KSR Int'l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007) (KSR).

	
Regarding Claim 27, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim teaches the component as claimed in claim 21, wherein the reflector is an inner frame surface of the frame, wherein the inner frame surface laterally peripherally bounds the part space, and wherein at least the inner frame surface is a reflection surface for the radiation of the optoelectronic part ([0034] teaches that chamber 13 is defined by a reflecting surface, and that is “part space” for reflection of the LED).

Regarding Claim 31, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim teaches the component as claimed in claim 27, wherein the inner frame surface comprises, in cross section perpendicular to a surface of the carrier, a concave shape at least in one section (shown in Drawing. 5).

Regarding Claim 33, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim teaches the component as claimed in claim 32, wherein the inner frame surface has, in a second section (section near the junction of parts 13 and 20) which is further away from the carrier than the first section is (shown), a face (face portion near the junction) inclined outward in a direction of the lens (shown).


Regarding Claim 36, Kim teaches the component as claimed in claim 21, wherein the lens (20) extends into the part space (chamber) by up to one third of a distance between an upper side of the optoelectronic part (top surface of 12) and an upper end (highest height of chamber) of the part space (drawing 5 suggests less than 33% extension across that distance).

Regarding Claim 38, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim teaches the component as claimed in claim 21, wherein a base face (face 21) of the partial pyramidal shape of the first side face of the lens covers at least 50% of the opening of the frame (it appears to cover 100%).

Regarding Claim 39, Kim teaches the component as claimed in claim 21, wherein the lens further comprises a second side face (21) opposite to the first side face (shown), and wherein the second side face comprises optical guiding structures for guiding the radiation (the face guides light out according to its geometry).

Regarding Claim 41, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim, as modified in the rejection of claim 21, teaches the component wherein the curved surface (hemi-spherical cross-section) is present in a cross section through a lateral face parallel to an imaginary base face of the partial pyramidal shape (a sphere would have such a curved surface present with a cross-section parallel to the base) 

Regarding Claim 42, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim, as modified in the rejection of claim 21, teaches the component as claimed in claim 21, wherein the curved surface is present in a cross section parallel to an edge of the partial pyramidal shape (a cross-section through a spherical portion would result in the presence of a curved surface) surface is present in a cross section through a lateral surface parallel to an imaginary base face of the partial pyramidal shape (a sphere would have such a curved surface present with a cross-section parallel to the base) 

Regarding Claim 44, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kim, as modified in the rejection of claim 21, teaches the component as claimed in claim 42, wherein all lateral faces of the lens are curved faces present in a cross section parallel to an edge of the partial pyramidal shape (this would be true because the quadrants are all touching an edge that a plane could pass through), and/or wherein all lateral faces of the lens are curved faces present in a cross section through a lateral face parallel to an imaginary base face of the partial pyramidal shape (same explanation here as in the rejection of claim 41 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899